DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Status of the Claims
Claims 10, 11 and 16-35 are pending; claims 1-9 and 12-15 are cancelled; claims 10, 11, 16-29 and 32-35 are withdrawn; and claim 30 is amended. Claims 30 and 31 are examined below. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/354,119 (filed 01/19/2012, now abandoned), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The present application is a continuation of 15/258,949, filed 09/07/2016. Application 15/258,949 is a continuation-in-part of application 13/354,119, filed on 01/19/2012 (abandoned). 
The continuation-in-part and the present continuation each recite the sequences of SEQ ID No. 2 as deamidated a-gliadin 33-mer, SEQ ID NO. 7 as deamidated α-gliadin 17-mer and SEQ ID No. 16 as deamidated glutenin 21-mer. It is acknowledged that the parent application (13/354,119) does reference each of a deamidated α-gliadin 17-mer, an α-gliadin 33-mer and a deamidated glutenin 21-mer, and does include the sequence (not deamidated) for each of these peptides prior to deamidation. However, the sequences of SEQ ID No. 2, SEQ ID NO. 7, and 
	However, claim 30 recites sequences SEQ ID No. 22 (11 amino acid gliadin peptide), which is not provided in the parent application, and as such, claims 30 and 31 have an effective filing date of 09/07/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 30 as amended recites the wherein clauses, “wherein the antigenic α-gliadin peptides is selected to be capable of interacting with a first antibody of the subject following coating on the first test surface”, “wherein the antigenic deamidated α-gliadin peptides is selected to be capable of interacting with a second antibody of the subject following coating on the second test surface”, “wherein the antigenic glutenin peptide is selected to be capable of interacting with a third antibody of the subject following coating on the third test surface”, “wherein the antigenic deamidated glutenin peptide is selected to be capable of interacting with antibodies of the subject following coating on the fourth test surface”, and “wherein the gliadin-transglutaminase complex is selected to be capable of interacting with a fourth antibody of the subject following coating on the fifth test surface”. The limitations appear to refer to the intended use of the claimed coated peptides and complex. The language “selected to be capable” is also considered to be directed to how the peptide was initially selected or chosen, i.e., the process by which the peptide and complex were chosen or selected, these limitations are not specifically limiting in terms of the structure (of the peptides and complex). 
Applicant indicates support for the amendments to the claims at paras [0037] and [0057] of the originally filed application (see remarks 02/03/2022, page 6). However, no support could be found regarding the intention that the different peptides and complex as recited be specifically selected with the intention that they bind different antibodies (i.e., a first antibody, that is different from a second antibody, that is different from a third antibody, etc.). The recited language limits each antibody at each test area to a different antibody, however this appears to be new matter because no support could be found throughout the application. Rather, see for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Camarca et al., Intestinal T Cell Response to Gluten Peptides Are Largely Heterogeneous: Implications for a Peptide-Based Therapy in Celiac Disease, J. Immunol., 182, (2009), p. 4158-4166 (IDS entered 12/26/2019) in view of Rajadhyaksha et al., US Patent No. 6,703,208B1 (IDS entered 12/26/2019, 8 pages), Fleckenstein et al., Molecular Characterization of Covalent Complexes between Tissue Transglutaminase and Gliadin Peptides, The Journal of Biological Chemistry, 279(17), (2004), p. 17607-17616 (IDS entered 12/26/2019, 8 pages), Vader et al., The Gluten Response in Children with Celiac Disease is Directed Toward Multiple Gliadin and Glutenin or in the alternative, claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Camarca in view of Rajadhyaksha et al., Fleckenstein et al., Vader et al., Khosla and Watkins et al. US PG Pub No. 2009/0311727A1.
Camarca et al. teach to date, several gluten peptides have been identified to be active in celiac disease (CD) (abstract). Camarca analyzed the repertoire of intestinal T- cell responses in CD patients in order to determine whether T cells in CD recognize multiple heterogeneous gluten peptides or that the T cell response is focused on a single immunodominant peptides (see e.g., pages 4159, col. 1, para 2; and Table 1, the known peptides recognized in the art). Camarca selected and screened a panel of 21 gluten peptides eliciting response in those with celiac disease, and further also tested all peptides in their deamidated forms, Camarca teach collectively they found four different profiles of peptide recognition (see page 4159, Table I, col. 1, para 2 and page 4160, col. 2, para 2). Of the panel of 21 markers, Camarca addresses antigenic α-gliadin peptide (and its deamidated form) and antigenic glutenin 21 peptide (and its deamidated form). 
Although Camarca does teach a panel comprising four of the five claimed peptides, Camarca fails to teach a device comprising five regions, with each of the peptides at a different region, and fails to teach the fifth region comprising an antigenic complex comprising gliadin and transglutaminase complex recited as complex B (namely as an antigenic complex consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20).
	Rajadhyaksha et al. teach detection of antibodies in celiac disease, specifically detection of serum antibodies to a combination of transglutaminase and substrates thereof (see col. 2, lines 
Rajadhyaksha teach coating substrate of tTG on a solid phase and then contacting with transglutaminase (see 2, lines 51-65); however, Rajadhyaksha also teach instances wherein substrate (and such as protamine sulfate) tTG may be coated on a solid matrix in any order, or that the two components of the complex may be incubated together and then coated on a solid matrix (see col. 3, lines 1-4). See also at col. 5, lines 55-60, in addition to complex comprising substrate (gliadin or glutenin) and transglutaminase, Rajadhyaksha’s invention also encompasses peptides of said complex (see natural substrates and other peptides polypeptides containing multiple glutamine residues can be used for the method of the present invention).
Consistent with Rajadhyaksha, see Fleckenstein teach transglutaminase (TG2) is known to play a central role in celiac disease pathogenesis, see Fleckenstein et al. teach TG2 incubated with gliadin peptides results in formation of TG2-peptide complexes (abstract). See Fleckenstein at Table 1, identify six TG2 peptides cross-linked to gliadin, including SEQ ID NO. 20 of the presently disclosed sequence (see Table 1, peptide V, peptide I, EDITHTYKYPEGSSEER), see Fleckenstein at Table 1 show that at this peptide, the lysine residue shown with an underline represents the lysine residue of TG2 involved in covalent complex formation with two α-gliadin peptides, αII representing the peptide PQPQLPYPQLPY (see page 17608, col. 1, para 2). 
See Camarca as cited previously above, Camarca at the referenced Table also teach the α-gliadin 33-mer peptide, the 33-mer containing the same sequence as in Fleckenstein, PQPQLPYPQLPY (the sequence of Fleckenstein is a smaller peptide found completely within the 33-mer of Camarca), further see Camarca identifying the Q that is underlined as a site of deamidation (as a residue that is E when deamidated by TG2).
Vader et al. performed studies to determine which gluten peptides are involved in early celiac disease, Vader determined that 50% of patients exhibit response to a diverse set of gliadin and glutenin peptides, and that individuals responds to distinct combinations of gluten peptides (see abstract, and page 1732, end of col. 1). 
Khosla also teach the detection of circulating antibodies to gluten oligopeptides in a patients sample (see col. 15, lines 57-67); Khosla teach measuring antibodies by sandwich type immunoassay by attaching peptide to an insoluble support (col. 16, lines 1-19), see Khosla encompass supports including microtiter plates (col. 16, lines 27-31, 39-44), microtiter plates preferable because they allow a large number of assays carried out simultaneously, using small amounts of reagent and sample. Khosla also teach peptides can be attached to solid supports using any convenient means, including direct attachment (see col. 16, lines 10-19, see Khosla teaching that the particular manner of binding is not crucial so long as it is compatible with the 
Watkins is another example in the art teaching immobilization of a transglutaminase-gliadin complex on a solid support (like Rajadhyaksha et al., see Watkins at the abstract). In particular, see para [0008], Watkins teach complex formation between recombinant deamidated gliadin and transglutaminase, specifically mixing together the components to form a complex prior to immobilization at the solid surface (see also paras [0029], [0034], and particularly para [0046]).
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of peptides of Camarca, comprising a plurality of gliadin and glutenin peptides, and their deamidated versions, in order to further include a peptide complex comprising gliadin and transglutaminase, such as a complex as in Rajadhyaksha and Fleckenstein et al. In particular, one would be motivated to include the additional transglutaminase complex as part of the panel because like the glutenin and gliadin peptides of Camarca, the complexes between such peptides and tissue transglutaminase were also well known in the art to elicit antibody response in those with celiac disease. The gliadin-
It would have been prima facie obvious to one having ordinary skill in the art to have arrived at the claimed transglutaminase-gliadin complex B (consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20, as recited at claim 30) as the gliadin-transglutaminase complex at the fifth region as claimed based on the cited art because it was well known in the art at the time that the complex between transglutaminase and its substrates including gliadin and glutenin peptides elicited antibody response in those with celiac disease (those sensitive to wheat), see for example Rajadhyaksha et al. and Fleckenstein (obvious matter of providing a complex known in the art for its known purpose, namely to bind and detect antibodies present in those with celiac, i.e., those wheat sensitivity). The presently claimed gliadin substrate was recognized in the art as a known transglutaminase substrate (see for example the claimed region 
Given this knowledge in the art, one having ordinary skill in the art would have reasonably expected the claimed peptide without the additional 3 terminal amino acid residues at the end of the sequence of Fleckenstein, as well as deamidated Q residue (deamidation of the Q to an E residue) would have the same properties as that disclosed by the cited prior art (would have the same properties as the complex described by Fleckenstein, as such the prior art renders the claimed complex obvious). It was known in the art that the binding occurs at the lysine residue of the transglutaminase as underlined in Fleckenstein, further the site of deamidation (the Q residue) is maintained in the modification (the desired/required site). Therefore, the specifically claimed complex (complex B) as claimed is not an unobvious modification of the complex as disclosed by the prior art. 
One of ordinary skill would have a reasonable expectation of success arriving at the complex as claimed, comprising the claimed peptides (three amino acid residues shorter than that of Fleckenstein, and with an E in place of the Q at the end of the residue), as it would be expected that removal of the additional non-essential residues at the end of the peptide of 
It would have been further obvious to one having ordinary skill in the art to have provided the panel of peptides as taught by the combination of Camarca et al., Vader et al., Rajadhyaksha et al. and Fleckenstein, on distinct regions of a solid matrix such as a microtiter plate as in Khosla, thereby resulting in a device as claimed, because a microtiter plate is taught by Khosla as a preferable matrix (particularly for this type of antigenic peptide immobilization) because a microtiter plate would allow a large number of assays to be carried out simultaneously, requiring only a small amount of reagent and sample. One having ordinary skill would have a reasonable expectation of success providing the panel as taught by the combination of the cited art as a single microtiter panel device because Khosla specifically teach providing multiple antigens as cocktails or panels of different antigenic peptides (thereby demonstrating the ability to do so successfully).  
Regarding the limitations recited at the preamble of the claims (claim 30), namely “for characterizing wheat sensitivity in a subject”, if a prior art structure is capable of performing the In re Schreiber, 128 F.3d 1473, 1477, 44, USPQ2d 1429, 1431 (Fed. Cir. 1997) and MPEP 2111.02. With respect to claim 10, it is noted that the recitation that the device is for characterizing wheat sensitivity in a subject refers to the intended use of the claimed device, and does not further limit the structure of the device. Since the device as taught by Camarca et al. and the cited prior art would also be capable of performing the recited intended function (since it is a device having the regions as claimed comprising antigenic peptides as claimed), it meets the claim. Specifically, the device as taught by the cited prior art would similarly be considered capable of being used to characterize wheat sensitivity in a subject since the antigenic peptides would be capable of binding antibodies produced in response to wheat (are known antigenic peptides for determining antibody response produced in one’s body as a result of wheat).
Additionally, regarding the limitations recited at claim 30, namely reciting that the fifth test region is “produced by application of a gliadin-transglutaminase complex to a test surface, wherein the gliadin-transglutaminase complex comprises complex B consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20”, this limitation does not appear to impart or result in any clear structural difference from the product as taught by the combination of the cited art (it does not appear that the manner, in terms of the order of steps comprising formation of complex and coupling to surface, results in a structural difference of the claimed product from that as taught by the cited prior art, see MPEP 2113). As no clear limitations are apparent as a result of this product-by-process limitation, it is Appellant's burden to establish an unobvious difference. See MPEP 2113.
Nonetheless, although this limitation is a product-by-process limitation as discussed above and fails to impart a structural distinction between the claimed invention and the cited prima facie obvious to have provided the complex prior to application to the test surface (namely produced the fifth test region by applying complex to the surface) as an obvious matter of a simple substitution of one known manner of immobilization for another. Watkins teach the ability to provide the complex to surface using known binding technique (known association interactions as at para [0029]). Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04). In the present case, there is no evidence that the order of forming of the product as claimed, namely comprising complex formation followed by coupling of complex to the test surface, imparts any structural difference between the claimed product and that taught by the cited prior art. 
Claim 30 as amended recites that each peptide is “wherein the antigenic α-gliadin peptides is selected to be capable of interacting with a first antibody of the subject following coating on the first test surface”, “wherein the antigenic deamidated α-gliadin peptides is selected to be capable of interacting with a second antibody of the subject following coating on the second test surface”, “wherein the antigenic glutenin peptide is selected to be capable of interacting with a third antibody of the subject following coating on the third test surface”, “wherein the antigenic deamidated glutenin peptide is selected to be capable of interacting with antibodies of the subject following coating on the fourth test surface”, and “wherein the gliadin-transglutaminase complex is selected to be capable of interacting with a fourth antibody of the subject following coating on the fifth test surface”. Regarding each of these recited “wherein” clauses, see MPEP 2111.04, claim scope is not limited by claim language that does not limit a claim to a particular structure. The invention at claim 30 is a product invention, each of the recited peptides (or complex, as with test region five) is a structural component of the product 
Also noted the language, “wherein the…peptide is selected to…”, namely the language “selected” appears to be referring to how the peptide was initially selected or chosen, i.e., the process by which the peptide and complex were chosen or selected, which as discussed previously above, is not specifically limiting in terms of the structure of the claimed invention (e.g., is not limiting of the peptides and complex). 
Further, it appears these limitations are directed to the intended use of the claimed peptides and complex, namely see “to be capable of interacting with a…antibody of the subject” is in reference to the use of the claimed product invention when interacting with antibodies specific to a subject (a subject being characterized for wheat sensitivity). In the present case, it would be expected that the α-gliadin peptide coated on the first test surface (and the other peptides and the complex at the additional test surfaces) as taught by the cited art would similarly be capable of interacting with a subject’s antibodies as claimed, considering there is no clear structural difference invoked by the newly amended “wherein” clauses (i.e., because the prior art antigens/complex are the same as that presently claimed, structurally).
Regarding claim 31, see Camarca et al. does teach antigenic α-gliadin peptide (and its deamidated form) the peptides comprising 33 or fewer amino acids, see Table 1 (33-mer, 25-mer, 18-mer, 17-mer).

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive for the following reasons.
	At remarks pages 6-7 Applicant summarizes amendments to the independent claim. Applicant argues that a diligent review of Camarca finds no teaching or suggestion of the utility of such peptides with circulating antibodies, as in the present application. Applicant notes that it is not apparent how the T-cell interactions cited in Camarca could be applicable or suggestive of a test fixture comprising the peptides as components of test surfaces. Applicant argues an obviousness rejection cannot stand if it is based on a proposed modification of the prior art that would cause the prior art to be unsatisfactory or inoperable for its intended purpose. Applicant argues that in extending the teachings of the peptides of Camarca to a test fixture comprising peptides as components of test surfaces the office is attempting to combine features of the reference and the claimed invention that cannot be combined with a reasonable expectation of success. Applicant argues that while the teachings of Camarca may be relevant to a device incorporating T-cells and peptides in solution, they do not appear relevant to a test fixture with test surfaces that incorporate such peptides. 
	However, this argument is not persuasive for the reasons as set forth in the detailed rejection analysis above (see the pending grounds of rejection). Regarding remarks that it is not apparent how the T-cell interactions cited in Camarca could be applicable or suggestive of a test fixture comprising the peptides as components of test surfaces, see as discussed in detail previously above, Camarca is relevant as it is disclosing a panel (combination) of antigenic peptides and complexes between the peptides and transglutaminase, specifically known in the art to elicit antibody response in subjects with celiac disease. It is understood from the disclosure of Camarca that the peptides discussed are specifically art recognized peptides involved in the 
	Regarding providing the peptides and complex as a panel of antigens provided on a solid support device (test fixture), as acknowledged in the detailed rejection set forth previously and above, Camarca does teach a panel comprising four of the five claimed peptides, however, Camarca fails to teach a device (test fixture as argued) comprising five distinct regions, with each of the peptides at a different region as claimed. As indicated in the pending grounds of rejection, it would have been further obvious to have provided the panel of peptides as taught by the combination of Camarca et al., Vader et al., Rajadhyaksha et al. and Fleckenstein, on distinct regions of a solid matrix such as a microtiter plate as in Khosla, thereby resulting in a device as claimed, the motivation to provide the panel on a microtiter plate is taught by Khosla, namely a microtiter plate is recognized in the art as a preferable matrix (particularly for this type of antigenic peptide immobilization) because a microtiter plate would allow a large number of assays to be carried out simultaneously, requiring only a small amount of reagent and sample.
	None of the particularly recited antigens provided, or their combination provided together, or further their presentation on a solid support at distinct regions (such as a microtiter plate) is considered unobvious over the cited art for the reasons as detailed in the grounds of rejection. See each of Rajadhyaksha, Khosla and Watkins, immobilization of combinations of these antigenic peptides and this complex as recited (namely providing panels of these peptides on solid support) are well known to those having ordinary skill in the art, these panels provided on supports such as microtiter plates are common in the art. And for the reasons as discussed 
	Regarding the citation of Rajadhyaksha (remarks page 8), Applicant argues a review of the reference shows that it teaches test plates that incorporate intact transglutaminase and transglutaminase substrate (citing Rajadhyaksha, col. 2, lines 18-23), further arguing exposure of hidden epitopes of transglutaminase is a clearly expressed requirement of Rajadhyaksha. Applicant argues that the branched peptide of claim 30 does not incorporate intact transglutaminase but rather transglutaminase complex B in the form of a small branched peptide incorporating a short peptide derived from transglutaminase, that the branched peptides of the claim does not incorporate an intact substrate protein, but rather a short peptide fragment. 
	See previous response to this argument in the previous non-final action at page 16. Specifically, the combination of the art together is what addresses the claim, the knowledge as imparted from each of the cited references renders the claimed complex obvious, see Rajadhyaksha is not relied upon independently regarding a motivation to include the transglutaminase-gliadin complex. See also Fleckenstein regarding the specifically recited peptide complex (and further Rajadhyaksha and Fleckenstein in combination with Camarca). 
As noted previously and above, consistent with Rajadhyaksha, Fleckenstein teach transglutaminase (TG2) is known to play a central role in celiac disease pathogenesis, Fleckenstein et al. teach TG2 incubated with gliadin peptides results in formation of TG2-peptide complexes (abstract). See Fleckenstein at Table 1, identify six TG2 peptides cross-linked to gliadin, including SEQ ID NO. 20 of the presently disclosed sequence (see Table 1, peptide V, peptide I, EDITHTYKYPEGSSEER), see Fleckenstein at Table 1 show that at this peptide, the lysine residue shown with an underline represents the lysine residue of TG2 involved in covalent complex formation with two α-gliadin peptides, αII representing the peptide PQPQLPYPQLPY (see page 17608, col. 1, para 2). Fleckenstein demonstrates formation of complex between transglutaminase and gliadin peptide in the absence of solid support immobilized gliadin substrate, see for example at page 17609, col. 1, para 3, Fleckenstein teach rapid complex formation occurred when TG2 was incubated with excess peptide, see also page 17612, col. 1, para 2, complexes with generated with the αII peptide using identical conditions (as those cited at page 17609). See page 17609, col. 2, para 3, Fleckenstein also indicates that deamidation occurs concurrently with complex formation. Camarca at the referenced Table also teach the α-gliadin 33-mer peptide, the 33-mer containing the same sequence as in Fleckenstein, PQPQLPYPQLPY (the sequence of Fleckenstein is a smaller peptide found completely within the 33-mer of Camarca), further see Camarca identifying the Q that is underlined as a site of deamidation (as a residue that is E when deamidated by TG2).
As indicated in the pending grounds of rejection, it is maintained that it would have been obvious to include a peptide complex comprising gliadin and transglutaminase, such as a complex consistent with that as in Rajadhyaksha and Fleckenstein et al., and particularly to have arrived at the claimed transglutaminase-gliadin complex B (consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20, as recited at claim 30) as the gliadin-transglutaminase complex at the fifth region as claimed based on the cited art. The motivation to provide a complex consistent with that claimed is that like the glutenin and gliadin peptides of Camarca, the complexes between such peptides and tissue transglutaminase were also well known in the art to elicit antibody response in those with celiac disease. The complex, like the peptides of Camarca, is recognized as involved in the pathogenesis of disease. Further, the ordinarily skilled artisan would be motivated to include the additional pathogenic peptide complex because it was 
For these reasons, it would have been obvious to have included the additionally art recognized peptide complex (involving transglutaminase), also known for its role in celiac disease, in order to provide a tool capable of obtaining a complete picture of an individual’s disease/potential sensitivity to wheat. One of ordinary skill in the art would have a reasonable expectation of success because each of the antigenic peptides is art recognized as related to pathogenesis of celiac disease.
Regarding the recited complex (the particular species) it would have been obvious to have arrived at the specifically claimed transglutaminase-gliadin complex B (consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20, as recited at claim 30) as the gliadin-transglutaminase complex at the fifth region as claimed based on the cited art because it was well known in the art at the time that the complex between transglutaminase and its substrates including gliadin and glutenin peptides elicited antibody response in those with celiac disease (those sensitive to wheat), see for example Rajadhyaksha et al. and Fleckenstein (obvious matter of providing a complex known in the art for its known purpose, namely to bind and detect antibodies present in those with celiac, i.e., those wheat sensitivity). 
The presently claimed gliadin substrate was recognized in the art as a known transglutaminase substrate (see for example the claimed region substantially overlaps the regions recognized in the art as containing sites of deamidation by transglutaminase, see Camarca and Fleckenstein), in particular the claimed peptide is a slightly smaller (by three residues) fragment of the larger peptide sequence recognized by the art as a transglutaminase substrate, and the claimed region is recognized as the relevant region for complex formation as this region contains 
For all of these reasons, the particular complex as recited is not an unobvious complex in view of the cited art references.
Applicant also argues the citation of Fleckenstein et al. (remarks page 9), specifically arguing that the reference teaches studies characterizing the interactions of a fusion protein that incorporates intact transglutaminase with specific peptide substrates. Applicant argues that these interactions take place in solution, and the reaction products are subjected to enzymatic digestion to generate fragments that are further characterized by mass spectroscopy. Applicant argues Fleckenstein does not teach that such complexes are substrates as defined in Rajadhyaksha, as there is no teaching regarding hidden epitopes. 
Fleckenstein is as discussed in detail previously and above, the reference is considered consistent with Rajadhyaksha, in that Fleckenstein similarly makes it known that transglutaminase (TG2) is known to play a central role in celiac disease pathogenesis, see Fleckenstein et al. teach TG2 incubated with gliadin peptides results in formation of TG2-peptide complexes (abstract). Neither of Rajadhyaksha nor Fleckenstein are relied upon independently as anticipating the claimed invention. It does not appear that the claimed complex is an unobvious variation of the complex as taught by the combined prior art for the reasons as discussed in the detailed rejection. 
Regarding arguments at page 10 specific to the citation of Vader, Vader is considered relevant as the reference supports that those having ordinary skill in the art recognized that 
Similarly, regarding arguments specific to Khosla, Applicant similarly argues Khosla is teaching what appears to be intact protein (see remarks pages 10-11). Applicant argues Khosla fail to teach a peptide representing a portion of transglutaminase or a branched peptide representing the complex as claimed. Applicant also argues Watkins is teaching intact transglutaminase (remarks page 11). These arguments are not persuasive for the reasons similarly as discussed above, the claimed complex does not appear to be a novel or unobvious complex over the cited art for the reasons as indicated. Based on the cited art, for the reasons as indicated in detail above, it would have been obvious to have arrived a complex as claimed consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20.
For all of these reasons, Applicant’s remarks are not persuasive. See the rejection as set forth in detail above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641